 ROBERTSON BROTHERSDEPARTMENT STORE, INC.271ROBERTSON BROTHERS DEPARTMENT STORE, INC.'andAMALGAMATEDCLOTHINGWORKERS OF AMERICA, CIO, PETITIONER.CasesNos.13-RC-1773 and 13-RC-1840. July 18, 1951Decision,Order,and Direction of ElectionUpon petitions duly filed, a consolidated hearing was held beforeIvan C. McLeod, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and. Retail Clerks International Association,Local No. 37, AFL, the Intervenor, ate labor organizations claimingto represent employees of the Employer.3.The question concerning representation :The Employer and Intervenor contend that a subsisting collectivebargaining contract between them is a bar to the proceeding in CaseNo. 13-RC-1840.2The original of this contract was executed bythem on March 8, 1948, for an initial term of 3 years, ending March8,1951.. On January 19, 1951, they executed a supplemental contract,incorporating the terms of the original contract and of several amend-ments thereto, and extended it to March 8, 1953.Neither the originalcontract nor the amendments thereto and extension thereof containedautomatic renewal provisions.As the petitions in both proceedingsherein were timely filed before the expiration of the term of the orig-inal contract,s we find that neither the original contract nor the exten-sion thereof is a bar to those proceedings.4We find that. a question affecting, commerce exists, concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.1The name of the Employer appears as amended at the hearing.' As to Case No. 13-RC-1773, theyconcede thatthe unlawfulunion-security provisioncontainedin their contractprevents it from barring this proceeding.In Case No.13-RC-1840, however,the Employees and Intervenorassert thata supplement executedbefore the filingof the petitionin that case.cured the illegalityof the union-securityprovision and preservedthe contractas a bar.In view ofour findingfor otherreasonsthat the contractis not a bar, we neednot resolvethe issue thus presented.E The petitionin CaseNo. 13-RC-1773 wasfiled onJanuary 26, 1951 ;that in CaseNo. 13-RC-1840was filed on March 5, 1951.* General Tire and Rubber Company,92NLRBNo. 16;DouglasPublic ServiceCorporation,Sl NLRB 588.Cf.Armour &Co. (De Soto Creamery& Produce),94 NLRB647.In that case,unlike the present one,the contracting union had served upon the Employera writtennotice of termination or modification of its. contractpursuantto the provisionsof Section 8(d) of'the Act.95 NLRB No. 46 2724.The. appropriate unit:(a) The alteration employees.In Case No. 13-RC-1773, the Petitionerseeksa separate.unit of the Employer's alteration employees, including those in boththe men's and women's clothing departments.The Employer and'Intervenor oppose the formation of such a unitbecause ofthe collective-bargaining history on the basis of a store-wide unit of selling `an&nonselling employees in which these employees have particilated...They. assert that the alteration employees are not craftsmen of a type.entitling them to severance from the store-wide unit.The Employer's clothing alteration employees perform ingeneral:the same tasks that such employees do in other clothing and departmentstores.They fit, adjustsizes,and altermen'sand women's clothing-to suit the Employer's customers.They exercise some skill in this:.work, and some of them have had experience in the alteration depart-'ments of other stores.The record discloses, however, that most ofthe alteration employees in the women's clothing department learned'to sew at home, and required only a short period of instruction-at themost about 3 months-to familiarize themselves with the work as it is:performed at the Employer's store.5The Board has consistently approved store-wide units of selling and.nonselling employees in a department store,6 especially where, as here,-there has been a continuous history of collective bargaining for sucha unit.'Alteration employees have generally been included in these-store-wide units.8The Employer's alteration employees enjoy the-same privileges and benefits as do all other employees at the store..Although they are under separate immediate supervision, they are.subject to the same general supervision, and are hired and discharged'by the Employer's personnel department like other employees.Upon,IIn the men's clothing department there is one tailor, who has one or more helpers..The record is silent as to the degree of skill possessed by this tailor, other than that heand his helpers perform the work usually performed by such employees in alterationdepartments."Grossman DepartmentStore,Inc.,90 NLRB No. 275;Block and KuhlCo.,90 NLRBNo. 258; SearsRoebuck and Company,90 NLRB No.152;Bloomingdale Brothers, Inc.,81 NLRB 1252..7Montgomery Ward & Co., Incorporated,90 NLRB No. 229;Albert'sIncorporated,.90 NLRB 110.8Grossman Department Store, Inc., supra;Block and Kuhl Company,supra; BondStores, Incorporated,84 NLRB 667;J. C. Penney Company Store No. 1318,86 NLRB 920.Cf.Henry C. Lytton & Company,88 NLRB 268.Cf.alsoMandel Brothers, .Inc.,77 NLRB 512,andCarson Pine Scott,Company,75 NLRB 1244.InMay Department Stores Companyv.N. L. If.B.,326 U. S. 376 (1945),the SupremeCourt approved the Board's finding of a unit limited to employees in the men's busheling.rooms.This however,was in the.absence of any bargaining history on a broader basis,and substantial reliance was placed on the extent of employee self-organization as a_factor.In the present case, collective. bargaining, has already proceeded on a broaderbasis.Moreover,since the date of that decision,the National Labor Relations Act hasbeen amended to preclude reliance on extent-of-organization as.a controlling factor.Thesedistinctions are likewise applicabletoJ. L.Brandeis&Sons v.N.L. R: B.,142 F.2d 977"(C. A. 8, 1944). ROBERTSON BROTHERS DEPARTMENTSTORE,INC.273the entire record in this case, we find that the Employer's alterationemployees are not craftsmen or entitled on any other basis to be sev-ered from the existing store-wide unit of which they are a part.Weshall therefore dismiss the petition in Case No. 13-RC-1773.(b)The store-wide unit:In Case No. 13-RC-1840, all parties agree that a unit of all sellingand nonselling employees, with certain specified exclusions, is ap-propriate.However, they disagree as to inclusion. of the followingemployees :The Employer and Intervenor seek to include the maids, char-women, and passenger elevator operators for whom the Intervenorwas designated as representative as the result of a consent electionconducted by the Regional Director on August 15, 1950.The Pe-titioner would exclude these employees, contending that. they are pro-hibited by Section 9 (c) (3) of the Act 9 from participating in.another election within the period of a year.The record discloses-that the Employer and Intervenor, by a supplement to their store-wide contract; have merged this group in the store-wide unit.As:these employees may appropriately be part of such a unit, and as theelection hereinafter directed is not in the unit or subdivision in which.the consent election was held, we shall include the maids, charwomen,.and passenger elevator operators in the store-wide unit for the pur-poses of this election.10The Employer would exclude, but the Petitioner and Intervenorwould include, the home economics director in the unit.This in-dividual demonstrates appliances in the store and in the customers"homes.She makes calls to customers to acquaint them with the usesof certain appliances.She spends about 80 percent of her time indemonstrating appliances in the store and in customers' homes andabout 20 percent selling in the store when needed.She does not di-rect the work of any other employee.We shall include the homeeconomics director in the unit.-We find that the following employees at the Employer's SouthBend, Indiana, department store, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :All Employees, including maids, charwomen, passenger elevator-operators, and alteration employees in the men's and women's cloth-ing departments, but excluding office clerical employees, professionalconsultant, interior decorators, display advertising department em-ployees, seasonal extra employees, all extra employees who work less0 Section 9 (c) (3) provides that "No election shall be directed in any bargaining unitor any subdivision within which, in the preceding twelve-month period, a valid election,shall have been held."10WestinghouseAir BrakeCompany,90 NLRB No. 277.11Cf.Burrows & Sanborn, Inc.,81 NLRB 1308. 274 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan 8 hours per week, electricians; carpenters, painters, service main-tenance men, drivers, helpers, receiving room and warehouse em-ployees, tearoom lunchonette, and bakery employees, watchmen, storedetectives, guards, executives and members of their families, currentstockholders, buyers, department heads, and other supervisors asdefined in the Act.OrderIT IS HEREBY ORDEREDthat the petition in Case No. 13-RC-1773 be,and it herebyis, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]PIONEER MERCANTILE COMPANYandINTERNATIONAL-BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS, LOCALNo. 87,AFL, PETITIONER'PIONEER MERCANTILE COMPANYandRETAIL CLERKS INTERNATIONALASSOCIATION,LOCAL UNION No. 137,AFL, PETITIONER2Cases Nos.21-RC-1870 and 111-RC-1871. July 18, 1951Decision,Order, and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board.has delegated its powers in connection with these cases to a three-member panel [Members Houston, Reynolds, and Styles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act .32.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'Herein called Teamsters.=Herein called Retail Clerks.The record shows that the, Employer,who is engaged in the sale of hardware andautomotiveparts, annually purchases about $685,000 in merchandise,ofwhich about$120,000 is shipped directly from out ofthe State.Its annual sales of about$940,000are all madelocally.However;subsequent to the hearing the Employerstipulated thatof these sales in excess of $60,000 are made to establishments, each of which sell morethan $25,000 outside the Stateof California.This stipulationishereby made a, partof the record.We find thatthe Employer is engaged in commerce and that it willeffectuate the policyof the Actto assert jurisdiction.Hollow Tree Lumber Company,91 NLRB 635.95 NLRB No. 31.